Citation Nr: 0321209	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-10 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder has 
been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from February 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found new and 
material evidence has not been received.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002), redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate a 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

The appellant has not submitted any evidence which would tend 
to verify his previously claimed stressors.  This was the 
basis of the prior denial.  The Board notes, however, that 
the appellant's August 2002 letter, which is attached to his 
August 2002 substantive appeal, contains a claimed stressor 
not previously claimed by the appellant.  The Board finds 
that, while this claimed stressor is not new and material 
evidence as defined by applicable regulations, see 38 C.F.R. 
§ 3.156 (2001), it does trigger VA's duty to assist the 
appellant under the VCAA.  38 C.F.R. § 3.159(c) (2002).  
Verification of the stressor might constitute new and 
material evidence.

Further, the veteran contends that he was at a base that was 
"overrun."  While previously indicating that his base had 
been shelled, additional evidence concerning the reported 
"overrunning" of the base will be requested.  Verification 
of this event, which will only be possible with more 
information from the veteran, may also constitute new and 
material evidence.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and obtain as much specificity as 
possible, as concerns the appellant's 
claim that a Vietnamese boy whom he was 
adopting was killed when the plane on 
which the boy was a passenger was shot 
down.  Specific information as to dates, 
the type of flight, etc., should be 
requested.  Additionally, the appellant 
should be requested to provide specific 
information concerning the base that he 
was at which was "overrun."  The 
location of the base, and the specific 
date of the events should be requested.  
If sufficient information is received to 
suggest verification might be possible, 
the RO should then endeavor to provide to 
the appropriate agency for research and 
verification, such information as 
provided by the appellant.

2.  Thereafter, if either of these 
claimed stressors is verified, a 
psychiatric examination should be 
scheduled.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
Specifically, it should be determined if 
the appellant has PTSD that can be 
related to the verified stressor.  There 
is no need to schedule the examination if 
the stressors cannot be verified.

3.  When the above development is 
complete, the AMC shall review any and 
all information received.  If the benefit 
sought on appeal remains denied, issue 
the appellant and his representative a 
supplemental statement of the case and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




